Citation Nr: 0412728	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-25 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition of the appellant's deceased spouse 
as a veteran for the purpose of establishing eligibility to 
Department of Veterans Affairs (VA) benefits.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant has claimed entitlement to VA benefits based on 
an allegation that she is the surviving spouse of an 
individual who had recognizable service with the Armed Forces 
of the United States in the Philippines during World War II.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of October 2002 by 
the VA Regional Office (RO) in Manila, Philippines, which 
confirmed previous decisions which refused to recognize such 
service.

In conjunction with the appellant's current claim, the RO 
considered the claim on a new and material basis.  However, 
for reasons explained below, the Board has concluded that the 
new and material evidence standard is not applicable in this 
case.


REMAND

The appellant contends that the RO committed error in 
refusing to reopen and grant her claim that she is the 
surviving spouse of a veteran for VA benefits purposes.  She 
asserts that she was married to a man who had service during 
World War II.

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran or has a legal relationship to a 
veteran such as being the veteran's spouse.  The term 
"veteran" is defined in 38 U.S.C.A. § 101(2) as a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  Under 38 C.F.R. §§ 3.40 and 3.41, 
certain service with the Commonwealth Army of the 
Philippines, with the Philippine Scouts, and guerilla service 
is included for VA benefits purposes.  

Significantly, however, under 38 C.F.R. § 3.203(a), the VA 
may only accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department, 
if the evidence meets the following conditions:
    (1) The evidence is a document issued by the service 
department.  A 
copy of an original document is acceptable if the copy was 
issued by the 
service department or if the copy was issued by a public 
custodian of 
records who certifies that it is a true and exact copy of the 
document 
in the custodian's custody; and
    (2) The document contains needed information as to 
length, time and 
character of service; and
    (3) In the opinion of the Department of Veterans Affairs 
the 
document is genuine and the information contained in it is 
accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203 (a), the VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203(c).  

The Board notes that this case involves a convoluted history.  
The appellant's original claim for benefits is date stamped 
as having been received in August 1948.  She reported that 
she was the widow of an individual who died on May [redacted], 1942.  

A document titled Request for Army Information dated in April 
1949 indicates that the Department of the Army reported that 
a person with the name specified by the appellant had been 
ordered into active service on December 13, 1941, and had 
been entitled to pay from the United States from December 13, 
1941 to October 23, 1944.  The document indicated that the 
person had been born on April [redacted], 1919 which was a different 
date than the March 3, 1921, date which the VA had specified 
in the request for information.  The source of the date 
specified by the VA is unclear.  It was also noted by the 
Department of the Army that he had been in beleaguered status 
from December 13, 1941 to May 6, 1942.  He was presumed to 
have died on October [redacted], 1944.  The finding of death 
reportedly had been made on May 17, 1948.  There is also an 
Additional Army Information form also dated in April 1949 
which contains essentially the same information.  The Board 
notes that the word "VOID" is written across the documents 
in large red letters.  The date that the word was written is 
not noted.  

A Request for Army Information form dated in April 1951 
contains a notation that "Subject individual has no recorded 
guerilla service nor was he a member of the Commonwealth Army 
in the service of the Armed Forces of the Untied States."

A Request for Information form and an associated Additional 
Army Information form were received in June 1958 and 
indicated that the subject had service in the United States 
Armed Forces from December 13, 1941 through October [redacted], 1944.  
It was explained that this case is redetermined positive due 
to correction of error of commission in the preparation of 
prior report.  It was noted that this recertification 
superceded all previous certifications.  The Board notes that 
the request for information had been initiated following a 
claim by the deceased individual's mother.  

In July 1959, the RO received a report of contact which 
indicated that the appellant was living with a man as husband 
and wife.  The RO subsequently wrote to the appellant in 
August 1959 and requested that she state whether she had 
remarried or had lived in a marital relationship with any 
man, and whether she had given birth to any children since 
her husband's death.  In September 1959, she gave a negative 
response to all of the questions.  The RO subsequently 
requested a field examination.  The examiner noted that there 
was no record of any marriage by the appellant, but that a 
baptism record reflected that a child of the appellant had 
been born on June [redacted], 1956.  The record contained a remark 
that the mother was a party to a common law marriage.  
Depositions associated with the field examiner's report, 
including one from the appellant, also indicated the that 
appellant was living with a man in a husband/wife type 
relationship.  

In April 1960, the Veterans Benefits Office advised the 
appellant by letter that she was entitled to an award of 
death compensation for the period from March 21, 1955, until 
May 31, 1956, but was not entitled to benefits as an 
unremarried widow on or after June 1, 1956 because of her 
relationship with a man.  

The VA subsequently made another request for information in 
February 1961.  In March 1961, the service department 
reported that the subject had no service as a member of the 
Philippine Commonwealth Army including the recognized 
guerillas, in the service of the United States Armed Forces.  
It was noted that this was a correction of a prior report 
dated June 20, 1958, and that this recertification dated 
March 20 ,1961, superseded all previous certifications.  

The VA subsequently requested another field examination.  The 
field examination was completed in June 1961.  The report 
contained numerous depositions which purported to pertain to 
the circumstances surrounding the appellant's husband's 
death.  The VA subsequently forwarded a copy of the field 
examination report to the Department of the Army.  In a 
response dated in August 1961, the Department of the Army 
reported that the evidence submitted was insufficient to 
warrant a change in the prior certification dated March 20, 
1961.  

Additional affidavits and a casualty certificate from the 
Department of National Defenses in the Philippines were 
submitted in January 1965.  The VA subsequently initiated 
another Request for Information.  In response, the Department 
of the Army reported in January 1965 that the evidence 
submitted was insufficient to warrant a change in the prior 
certification.  The Board notes that this particular attempt 
at certification occurred in connection with a claim filed by 
someone other than the appellant.  

On several occasions, the RO subsequently advised the 
appellant that she was not entitled to VA benefits because 
the Department of the Army had certified that her deceased 
husband did not have service with the Armed Forces of the 
United States.  

In July 2002, the appellant requested that the claim be 
reopened.  In a decision letter of October 2002, the RO 
denied the claim, noting that the information which she had 
provided showed no new information to warrant reverification 
of the claimed service.  

In the statement of the case issued in July 2003, the RO 
indicated that the last final decision was in April 1965.  
The Board's review of the claims file reveals, however, that 
the April 1965 decision was on a claim filed by the 
decedent's mother rather than by the appellant.  Therefore, 
the appellant is not bound by any finality associated with 
that decision.

The Board further notes that review of the claims file does 
not reveal any obvious indication that the appellant was ever 
notified of her appellate review rights in connection with 
the prior decisions on her claim.  In light of this, the 
Board concludes that the new and material evidence standard 
is not applicable, and the claim must be remanded to the RO 
for adjudication on a de novo basis, without regard to the 
previous decisions.  

Accordingly, the Board concludes that the case must be 
remanded to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act (VCAA) is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claim and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.  

2.  The RO should attempt to verify, 
through official channels, the claimed 
period of military service.  The request 
should be accompanied by a copy of this 
remand and copies of all previous 
Requests for Information, Requests for 
Army Information, and Additional Army 
Information forms referred to above, 
including the two prior documents in 
which the Department of the Army provided 
confirmation of service.  If the current 
verification of service is "negative", 
an explanation should be provided by the 
service department as to why the current 
verification differs from the two 
positive verifications provided in the 
past.  The service department should also 
be requested to provide photo copies of 
any records relied upon when making the 
determination.

3.  The RO should review any additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.  If 
the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




